HOUCK, J.
Error to the Cleveland Municipal Court
Epitomized Opinion
First Publication of this Opinion
The above plaintiff obtained a judgment against the defendant in the Municipal Court, which the trial judge therein set aside and granted a new trial. From this, error is prosecuted from that court direct to the Court of Appeals to obtain a reversal of the judgment on the ground that the trial court abused his discretion in granting a new trial.
No bill of exceptions was taken but the case was to be heard in Appeals in lieu therefor, upon an agreed statement of facts.
The Court of Appeals held that it was necessary to get the agreed statement on the record by a bill'of exceptions, or in a journal entry, and there being none, this court has no power to review the alleged error of the Municipal Court.